ARMED SERVICES BOARD OF CONTRACT APPEALS

~~~s~-                                       )
                                             )
King Aerospace Inc.                          )       ASBCA Nos. 59920, 59921, 59922
                                             )
Under Contract No. W58RGZ-05-C-0302          )

APPEARANCE FOR THE APPELLANT:                        Colin G. Martin, Esq.
                                                      Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Cara A. Wulf, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Boston, MA

                                ORDER OF DISMISSAL

      The appeals have been settled. Accordingly, they are dismissed from the Boardi's
docket with prejudice.

       Dated: 18 July 2017

                                                 -    /~dl./L
                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59920, 59921, 59922, Appeals of
King Aerospace Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals